      4:20-cv-02049-SAL           Date Filed 06/26/20    Entry Number 11         Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

 CESAR LOPEZ,                                    )    Civil Action No. 4:20-cv-02049-SAL
                                                 )
                     Plaintiff,                  )
                                                 )
 v.                                              )         PLAINTIFF’S RESPONSE TO
                                                 )      DEFENDANTS’ MOTION TO DISMISS
 COKER UNIVERSITY,                               )
                                                 )
                     Defendant.                  )
                                                 )

       Pursuant to the Court’s Consent Order extending the deadline to file this Response,

Plaintiff Cesar A. Lopez, through his undersigned attorneys, hereby responds to the Defendants’

Motion to Dismiss and requests that it be denied for the reasons set forth herein.

       I. Defendants’ Present Motion is Moot in Light of Plaintiff’s Amended Complaint.

       Plaintiff’s original complaint was filed in the Darlington County Court of Common Pleas

on April 29, 2020. Defendants removed the action to this Court on June 1, 2020. (Dkt. No. 1).

Thereafter, on June 5, 2020, Defendants filed their Motion to Dismiss for Failure to State a Claim,

which was directed to Plaintiff’s original complaint. (Dkt. No. 4).

       Pursuant to Rule 15(a)(1)(B) of the Federal Rules of Civil Procedure, Plaintiff thereafter

filed as a matter course his First Amended Complaint. (Dkt. No. 10). Inasmuch as Plaintiff’s

Amended Complaint is now the operable pleading in the case, Defendants’ motion to dismiss is

rendered moot. A timely filed amended pleading supersedes the original pleading. Young v. City

of Mount Ranier, 238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, ‘an amended case pleading

ordinarily supersedes the original pleading and renders it of no legal effect.’” (citations omitted).

As a result, motions directed at the superseded pleading generally are to be denied as moot. Hill

v. Spartanburg Reg'l Health Servs. Dist. Inc., Civil Action No. 7:13-271-MGL-KFM, 2013 U.S.
      4:20-cv-02049-SAL          Date Filed 06/26/20   Entry Number 11       Page 2 of 2




Dist. LEXIS 76848, at *1-3 (D.S.C. May 8, 2013).

       In addition, certain Defendants named in the original pleading are not included in First

Amended Complaint, and the claims alleged therein have been amended or eliminated in the First

Amended Complaint. This further demonstrates that Defendant’s motion to dismiss is moot and

should be denied at this stage, without prejudice to Defendants’ rights to plead or otherwise

respond as they deem appropriate in response to the Amended Complaint, which is now the

controlling pleading in the case.

       WHEREFORE, Plaintiff respectfully requests that this Court deny as moot Defendants’

motion to dismiss. See Young, 238 F.3d 567 at 572; Hill, Civil Action No. 7:13-271-MGL-KFM,

2013 U.S. Dist. LEXIS 76848, at *1-3.

       Respectfully submitted,

                                                   s/ Michael A. Timbes
                                                   Michael A. Timbes (Fed ID No. 09951)
                                                   Thomas J. Rode (Fed ID No. 11139)
                                                   15 Middle Atlantic Wharf
                                                   Charleston, South Carolina 29401
                                                   Phone: 843-937-8000
                                                   michael@tktlawyers.com
                                                   thomas@tktlawyers.com

                                                   -and-

                                                   Andrew John Savage, III
                                                   Savage Law Firm
                                                   15 Prioleau Street
                                                   Charleston, South Carolina 29401
                                                   Phone: 843-720-7470
                                                   andy@savlaw.com

                                                   Attorneys for Plaintiff
June 26, 2020
Charleston, South Carolina
